3:17-cv-03319-DCC   Date Filed 03/27/20   Entry Number 121   Page 1 of 3
                   3:17-cv-03319-DCC             Date Filed 03/27/20          Entry Number 121                Page 2 of 3
Service of Process by;   r   N                                                                                          Court Date:
     176492-0001
                                      Greenville County Sheriffs Office
                                                           • •1 0• • • C' ,,_-c,,
                                                         C IVI l}'l~J~~k :C-::.:,i -~ :,
                                                                                _·1.




                                                        601 E. McBee Ave., Suite 101
                                                     Greenville, South    1     fl9    o.\ P1 3: 44
                                                   Phone (864) 282-0008   Fax (864) 235-9171
Party Requesting Service: - - - - - - - - - - - -
      THOMAS R. FIRRIOLO
      Attn: Thomas R Firriolo
      11 Addie Ct.
      Greenville, SC 29605




 In re:                                                              )
                                                                     )
                                                                     )
                                                                     )                 Case No: 18-CV-00096-DCC-DUH-J.
                                                                     )

 ___________________                                                 )
                                                                     )

 Name of Deputy:                 Ronnie M. Pettit                   , undersigned, being duly sworn, deposes and says that
                                 at time of service, s/he was over the age of twenty-one, was not a party to this action;
 Date/Time of Service            that on 26-Feb-2020 08:50 am
 Place of Service:               at                6 Addie Ct.                  ,   City of            Greenville            ,   State of   SC
                                      ---------------                                         - - - -- - - - -
 Documents Served:               the undersigned served the documents described as:
                                 Motion


 Service of Process on, A true and correct copy of the aforesaid document(s) was served on:
 Person Served, and     _i_rb_y_J_a_rr_a_rd_w
                                            _ at_ki_·n_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Method of Service:      By delivering them into the hands of                   Mary Woodruff      , a person of
                                 suitable age and discretion residing at the Place of Service,
                                 whose relationship to the person to be served is                                   Sister
                                                                                           - - - - - -- - -- - -- - --
 Signature of Deputy: Subscribed and sworn to before me this                        Undersigned declares under penalty of
                      dJ#-aay of February, 2020.                                    perju;;)'al the foregoing is true and correct.

                                                                                       l~~t;??~                                                  -
                                                                                    Ronnie M. Pettit
                 3:17-cv-03319-DCC       Date Filed 03/27/20         Entry Number 121                   Page 3 of 3
Service of Process by:                                                                                         Court Date:
     175225-0001
                               Greenville County Sheriffs Offie~
                                                    Civil Division(;,_,~:.;~~
                                                                   ~t, \."\\\,,•-- "J -'
                                                                          ' °t f.
                                                                                            1-    •

                                                  601 E. McBee Ave.,~_SJJitJ,101·          ".l•   4\\
                                                                                    1 f \ .:,•
                                                Greenville, South Carolin,,a,. t2~ll)
                                             Phone (864) 282-0008 Fa SU)\~~- 171

Party Requesting Service: - - - - - - - - - - ~
      THOMAS R. FIRRIOLO
      Attn: Thomas R Firriolo
      11 Addie Ct.
      Greenville, SC 29605


                                                AFFIDAVIT OF SERVICE
                                                       Mary Woodruff


 In re:                                                        )
                                                               )
                                                               )
                                                                                    Case No: 6:18-cv-00096-DCC-SVH-J
                                                               )
                                                               )
                                                               )
                                                               )
- -- - - -- - - - - - -- - - - - - ----- -
Name of Deputy:          Linda D. Laws                      , undersigned, being duly sworn, deposes and says that
                         at time of service, s/he was over the age of twenty-one, was not a party to this action;

Date/Time of Service     that on 23-Dec-2019 10:36 am
Place of Service:         at         601 E. McBee Ave., Suite 101       , City of             Greenville                  , State of       sc
                                                                                      ---
 Documents Served:        the undersigned served the documents described as:
                          Un-named document addressed to Defendant Ma    Woodruff

                          Attachment s


 Service of Process on, A true and correct copy of the aforesaid document( s) was served on:
 Person Served, and     Mary Woodruff          .. __ _      _ _______ _ _ _ _ _ _ _ __
 Method of Service:       By personally delivering them into the hands of same.



 Signature of Deputy: Subscribed and sworn to before me this                Undersigned declares under penalty of
                      ,:),··I j. __ day of December, 2019.                  perjury that the foregoing is true and correct.

                                                                                                                ......../·,

                                                                                                          j ~t':~                      -
                                                                                                           ✓
